            Case 1:20-cv-00514-PEC Document 1 Filed 04/27/20 Page 1 of 6

                                                                   Receipt number AUSFCC-6141969

                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS


EVERGREEN MARINE, LTD,

                Plaintiff,                                             20-514 C
                                                                  No. _____________

vs.

UNITED STATES OF AMERICA,

                Defendant.
                                                /

                                        COMPLAINT

       Plaintiff, EVERGREEN MARINE LTD. (“EVERGREEN”) files this Complaint against

Defendant, UNITED STATES OF AMERICA, for the actions of its agency, the UNITED

STATES COAST GUARD NATIONAL VESSEL DOCUMENTATION CENTER (the

“NVDC”) and says:

       1.       This is a claim is under the Tucker Act, 28 U.S.C. 1491, for damages exceeding

$10,000 caused by the NVDC’s failure to provide an accurate Vessel Abstract of Title in

response to EVERGREEN’s request and payment for same.

       2.      EVERGREEN is the owner and purchaser of the vessel Makin Way (now known

as Change of Latitude), a 2002, 60-foot Ocean Alexander motor yacht bearing United States

Official No. 1120699 (the “Vessel”).

       3.       The NVDC is an agency of the United States Department of Homeland Security,

and thus is an agency of Defendant, UNITED STATES OF AMERICA.

       4.       The NVDC is responsible for maintaining title records and recording instruments

relating to U.S. Documented vessels such as First Preferred Ship Mortgages, Bills of Sale and

Notices of Claims of Lien.
                Case 1:20-cv-00514-PEC Document 1 Filed 04/27/20 Page 2 of 6



           5.       The title records maintained by the NVDC are reflected on Vessel Abstracts of

    Title (“Abstract” or “Abstracts”), copies of which are provided to the public on written request

    and payment therefor.

           6.       The sole method by which to perfect a mortgage lien on a U.S. Documented

    Vessel is by recording a Preferred Ship Mortgage with the NVDC. Consequently, purchasers

    of U.S. documented vessels can rely only on the NVDC Abstracts of Title to determine whether

    there are mortgage liens to be satisfied prior to completing a vessel transaction. There is no other

    repository for this information.

           7.       46 USC 31321 (e) requires that the Secretary1 shall—

                   (1) record the bills of sale, conveyances, mortgages, assignments, and related
                       instruments of a documented vessel complying with subsection (b) of this
                       section in the order they are filed; and

                   (2) maintain appropriate indexes, for use by the public, of instruments filed or
                       recorded, or both.

           1.       The NVDC charges various fees for recording instruments and for providing

    Vessel Abstracts of Title.

           2.       On or about January 2, 2003, the prior owner of the Vessel, OIA, LLC

    executed and delivered to Provident Bank of Maryland a Preferred Ship’s Mortgage/Security

    Agreement in the amount of $683,212.37 as security for a loan to purchase the Vessel (the

    “Provident Mortgage”) This mortgage was recorded by the United States Coast Guard

    National Vessel Documentation Center on January 6, 2003, at Book 03-24 Page 479.

           3.       In the spring of 2012, EVERGREEN contracted with OIA, LLC to purchase




1
 46 USC 31301(7) defines Secretary in this section as the Secretary of the Department of
Homeland Security.
Evergreen Marine Ltd.
v. USA
Complaint (Tucker Act)
Page 2 of 6
             Case 1:20-cv-00514-PEC Document 1 Filed 04/27/20 Page 3 of 6



 the Vessel. As part of its due diligence, EVERGREEN’s agent purchased from and was

 provided an Abstract dated March 26, 2012 (the “2012 Abstract”). The 2012 Abstract did not

 include the Provident Mortgage (2012 Abstract attached as Exhibit A).

        4.       Based on the 2012 Abstract, on March 30, 2012, EVERGREEN purchased the

 Vessel believing that it was free and clear without a perfected mortgage lien, and paid the full

 purchase price to OIA, LLC.

        5.       OIA, LLC did not satisfy the mortgage, but continued to make monthly

 payments until sometime in 2015, at which time it stopped making payments.

        6.       Sometime thereafter an unverified claim was made by M&T Bank, as

 successor to Provident Bank, that it had an unsatisfied preferred mortgage recorded against the

 Vessel, despite the fact that the NVDC provided the 2012 Abstract of Title that assured

 EVERGREEN that there was no outstanding mortgage. M&T provided an Abstract dated

 March 2, 2015 (the “2015 Abstract”), which inexplicably showed the Provident Mortgage that

 was missing from the 2012 Abstract. (2015 Abstract attached as Exhibit B).

        7.        EVERGREEN made inquiries to the NVDC and on April 29, 2015, the

 NVDC acknowledged that it had failed to provide an accurate Abstract to EVERGREEN, and

 stated, in part, “we believed that this new abstract entry was inadvertently not scanned into the

 electronic system which would have superseded the previous abstract of title of the vessel

 filed”. (NVDC letter attached as Exhibit C).

        8.       Having no knowledge, and no reason to know, of the Provident Mortgage,

 EVERGREEN relied on the representation of the NVDC that the Vessel was unencumbered as

 reflected in the 2012 Abstract in moving forward with its purchase of the Vessel.

        9.       On 11/09/2015, M & T Bank, as successor to Provident Bank, which held the

Evergreen Marine Ltd.
v. USA
Complaint (Tucker Act)
Page 3 of 6
             Case 1:20-cv-00514-PEC Document 1 Filed 04/27/20 Page 4 of 6



 Provident Mortgage on the Vessel filed suit in the U.S. District Court for the Southern District

 of Florida, Case No.15-cv-61488-BB, to foreclose its mortgage against the vessel and

 EVERGREEN. (M&T Complaint at DE 1).

         10.     As a result of the failure of NVDCs to disclose the Provident Mortgage

 EVERGREEN owner of the Vessel was subject to having to pay for the Mortgage or lose its

 Vessel to the foreclosure lawsuit.

         11.     On March 13, 2017, M&T Bank and EVERGREEN reached a settlement

 which was approved by the Court to avoid foreclosure on the Vessel in the amount of

 $275,000.00 for the balance of the Mortgage. (M&T complaint at DE 61 & 62).

         12.     During this time, the Vessel was seized and suffered further consequential

 damages as when it was removed from its owners’ care and custody.

                                                  Count 1
                                         Breach of Implied Contract

       13.       EVERGREEN re-alleges and re-incorporates the allegations of paragraphs 1 -

18 above as if fully set forth herein.

       14.       The NVDC is the only repository of Vessel Documents and Abstracts of Title

for U.S. documented vessels, such as the subject Vessel.

         15.     The NVDC, by publishing its fee schedule and electronic ordering form for

 abstracts, and EVERGREEN, by ordering the abstract and paying the published fee,

 demonstrated a mutuality of intent to form an implied in fact contract.

         16.     EVERGREEN, by paying for the abstract, and the NVDC by providing the

 abstract, each provided consideration for the implied in fact contract.

         17.     Similarly, based on the actions of each party alleged in the preceding two


Evergreen Marine Ltd.
v. USA
Complaint (Tucker Act)
Page 4 of 6
          Case 1:20-cv-00514-PEC Document 1 Filed 04/27/20 Page 5 of 6



 paragraph, there was an offer and acceptance by the parties.

        18.     The 2012 abstract was signed by Janet V. Toland, of the National Vessel

 Documentation Center, who had actual authority to bind the government to the terms of the

 implied in fact contract.

        19.     EVERGREEN purchased the 2012 Abstract from NVDC to determine if there

 was mortgage on the Vessel, as NVDC is the sole authorized source of title information for

 U.S. documented vessels.

        20.     The NVDC breached its contractual obligation to provide an accurate Vessel

 Abstract of Title by omitting the Provident Mortgage on the 2012 Abstract it provided to

 EVERGREEN in response to EVERGREEN’s request and payment.

        21.     As a result of NVDC’s admitted failure to include the Provident Mortgage on

 the 2012 Abstract, EVERGREEN was subject to having to pay for the Mortgage or lose its

 Vessel to the foreclosure lawsuit.

        22.     As a result of NVDC’s failure to provide EVERGREEN evidence of the

 Provident Mortgage, the Vessel was seized and suffered further consequential damages as a

 result of the seizure, when it was removed from its owners.

        23.     The damages have continued to increase as EVERGREEN has not been able to

 fully repair the Vessel.

        Wherefore, Plaintiff, EVERGREEN MARINE, LTD., demands damages against

 Defendant UNITED STATES OF AMERICA as a result of NVDC’s breach, as well as costs,

 interest and any further relief that this Court finds appropriate.

                Dated: April 27, 2020.

                                                Respectfully submitted,

Evergreen Marine Ltd.
v. USA
Complaint (Tucker Act)
Page 5 of 6
          Case 1:20-cv-00514-PEC Document 1 Filed 04/27/20 Page 6 of 6




                                     _____________________________
                                     Theresa Bennett, Esq.
                                     Fla. Bar No. 994080
                                     500 SE 17th Street, Suite 323
                                     Fort Lauderdale, Florida 33316
                                     Tel: 954.463.4007
                                     tb@theboatlawyer.com

                                     Of counsel to
                                     Luxury Law Group
                                     Attorney for Plaintiff




Evergreen Marine Ltd.
v. USA
Complaint (Tucker Act)
Page 6 of 6
